Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              June 06, 2018

The Court of Appeals hereby passes the following order:

A18E0055. McDANIEL-IVEY v. OUDA.

      Marvis McDaniel-Ivey has filed a pro se emergency motion pursuant to Court
of Appeals 40 (b). Having considered the motion, it is hereby DENIED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      06/06/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.